The Department of Children and Families (department) brought a care and protection action against the mother of Helena (child) and the child’s father. The department was granted temporary custody of the child, first on an emergency basis and then following a so-called seventy-two-hour hearing. The mother then filed a petition, pursuant to G. L. c. 211, § 3, in the county court, requesting that the order of temporary custody be vacated. A single justice of this court denied the petition without a hearing, and this appeal followed. In an order previously issued pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001), we allowed the appeal to proceed in the regular course.
We now dismiss the appeal as moot. While the appeal has been pending, the underlying care and protection case has been dismissed in the trial court, and custody of the child has been returned to the mother. See Care & Protection of Torrence, 454 Mass. 1010, 1010 (2009). We have considered the parties’ arguments as to why the court might decide the case irrespective of its mootness. We decline to reach the merits in this case, however. The mother’s petition was summarily denied by the single justice, and the issues raised by the appeal, while capable of repetition, will not evade appellate review.1

Appeal dismissed.


Given this disposition, we need not rule on the department’s motion to strike the child’s brief and certain affidavits of counsel (which, we note, were not before the single justice in any event).